Allowable Subject Matter
Claims 13-21, 23-26, and 28-30 are allowed.
Regarding claim 18, of the closest prior arts Kollar (US 20160029233 A1) discloses “Method, comprising determining a size of a first data volume received at a primary cell and to be transmitted to a terminal; determining a size of a secondary part of the first data volume transmitted on a link from the primary cell to a secondary cell for a transmission to the terminal;” in paragraph 79 and S31 in Figs. 3 and 7; “deciding a first initial point in time when the transmission of the first data volume starts based on a start of a transmission of a primary part of the first data volume; deciding a first primary final point in time based on an end of the transmission of the primary part of the first data volume,” in paragraph 81 and S32 in Figs. 3 and 7; “monitoring if an indication of a scheduled throughput of the secondary cell is received…” in paragraph 91 and Fig. 4; and “…estimating a first secondary final point in time… calculating a first throughput of the transmission of the first data volume to the terminal …” in paragraphs 81-83 and 97 and S33 in Fig. 3 and 7. However, Kollar does not explicitly disclose “obtaining a link transmission delay on the link from”, that the first final point in time is estimated “based on the first initial point in time, the link transmission delay, the size of the secondary part of the first data volume, and the indication of the scheduled throughput”, “comparing the first primary final point with the first secondary final point to identify a first latest final point in time among the first primary final point and the secondary final points,” nor calculating a first and second throughput of the transmission of the first and second data volume to the terminal “based on the size of the first data volume and a first time duration between the first initial point in time and the first latest final point in time” within the context of all the limitations of the claim. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 18 obvious, over any of the prior art of record, alone or in combination. Claims 13 and 23 contain substantially similar subject matter to claim 18 and are allowed for similar reasons. Claims 14-17, 19-21, 24-26, and 28-30 depend on claims 13, 18, and 23 and are allowable based on their dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412